UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2446


DENNIS R. SIPLE; MARION C. SIPLE,

                Plaintiffs – Appellants,

          v.

FIRST FRANKLIN FINANCIAL CORP., as originating lender and
note holder; U. S. BANK NATIONAL ASSOCIATION, as successor
trustee to Bank of America, N.A., as an assignee of the
Deed of Trust; NATIONSTAR MORTGAGE, LLC, as second assignee
of Deed of Trust as Trustee for the Merrill Lynch - First
Franklin Mortgage Loan Trust, Mortgage Loan Asset Backed
Certificates Series 2007-4, LLC; BANK OF AMERICA, N.A., as
a loan servicer; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
INC., a/k/a MERS and nominee of Bank of America; JUAN SOTO,
as agent for MERS; WENDY SEVIER, agent for Bank of America,
N.A.; NATIONSTAR MORTGAGE, LLC, as a loan servicer; MARK D.
MEYER, as trustee; JOHN A. ANSELL, III, as trustee; KENNETH
SAVITZ, as trustee; DIANE S. ROSENBERG, as trustee;
EQUIFAX; TRANSUNION; EXPERIAN, Jointly and severally as
credit reporting agencies, inclusively; DOES 1-20, as
parties yet unknown,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:14-cv-02841-RDB)


Submitted:   April 29, 2016                 Decided:   June 2, 2016


Before MOTZ, DIAZ, and HARRIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Dennis R. Siple, Marion C. Siple, Appellants Pro Se. Craig
Robert Haughton, MCGUIREWOODS, LLP, Atlanta, Georgia; Mark David
Meyer, ROSENBERG & ASSOCIATES, LLC, Bethesda, Maryland; Nathan
Daniel Adler, NEUBERGER, QUINN, GIELEN, RUBIN & GIBBER, PA,
Baltimore, Maryland; Robert J. Schuckit, SCHUCKIT & ASSOCIATES
PC, Zionsville, Indiana; Sandy David Baron, SHULMAN, ROGERS,
GANDAL, PORDY & ECKER, PA, Potomac, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Dennis R. Siple and Marion C. Siple appeal the district

court’s   orders       dismissing     their    civil   action      regarding        the

foreclosure of the Siples’ property and denying their Fed. R.

Civ. P. 59(e) motion for reconsideration.                 We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the   reasons   stated     by   the     district    court.      Siple     v.    First

Franklin Fin. Corp., No. 1:14-cv-02841-RDB (D. Md. May 15, 2015;

Oct. 19, 2015).          We dispense with oral argument because the

facts   and   legal     contentions      are   adequately    presented         in   the

materials     before    this    court    and   argument    would    not    aid      the

decisional process.



                                                                          AFFIRMED




                                          3